                                                      U.S. Department of Justice

                                          United States Attorney
                                          Eastern District of Wisconsin
______________________________________________________________________________
                                                      Federal Courthouse                     (414)297-1700
                                                      517 E. Wisconsin Ave, Rm 530      TTY (414)297-1088
                                                      Milwaukee WI 53202                Fax (414) 297-4394
                                                                                     www.usdoj.gov/usao/wie


                                                      January 21, 2020


VIA ECF
The Honorable Pamela Pepper
United States District Judge
Eastern District of Wisconsin
517 East Wisconsin Avenue
Milwaukee, WI 53202

       Re:     United States of America v. Todd Dyer
               Case No. 19-cv-1319

Dear Judge Pepper,

       I write regarding defendant’s January 17, 2020 Motion for Adjournment, in which
defendant requested a “65 day adjournment” of the February 14, 2020 hearing. (ECF 27, p 1.)

        Based on the representations of defendant’s counsel provided in the affidavit in support of
the motion, the United States does not oppose the motion, provided that (1) the temporary
restraining order remains in effect until the rescheduled hearing date, (see ECF 20), and (2) all
deadlines preceding the hearing date, including the deadline for motions in limine and the deadline
for submitting a pretrial report, are extended commensurate with the new hearing date.

       Thank you for your attention to this matter.

                                                      Sincerely,

                                                      MATTHEW D. KRUEGER
                                                      United States Attorney

                                             By:      s/ Emily A. Constantine

                                                      EMILY A. CONSTANTINE
                                                      Assistant United States Attorney




          Case 2:19-cv-01319-PP Filed 01/21/20 Page 1 of 1 Document 29
